Case 2:18-cv-04772-JMV-JBC Document 47 Filed 01/22/19 Page 1 of 2 PageID: 1284

                                                                            Lawrence S. Lustberg

 G113130NS                                                                  Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, NJ 07102-5310
                                                                            Direct: 973-596-4731 Fax: (973) 596-0545
                                                                            Ilustberg@gibbonslaw.com




                                                       January 17, 2019

 Via ECF

 The Honorable John Michael Vazquez
 United States District Judge
 United States District Court for the District of New Jersey
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

         Re:      In re Celgene Corporation, Inc. Securities Litigation,
                  Civil Action No.: 18-04772 (JMV) (JBC)

  Dear Judge Vazquez:

         Pursuant to the stipulation regarding service and schedule for briefing the motion to
  dismiss entered in the above-captioned matter on October 9, 2018, Defendants Celgene
  Corporation, Inc. (“Celgene”), Mark J. Alles (“Alles”), Robert J. Hugin (“Hugin”), Scott A.
  Smith (“Smith”), Peter N. Kellogg (“Kellogg”), Terrie Curran (“Curran”), Jacqualyn A. Fouse
  (“Fouse”), Philippe Martin (“Martin”), Nadim Ahmed (“Abmed”), Jonathan Q. Tran (“Tran”),
  and Peter Callegari (“Callegari”) (collectively, the “Celgene Defendants”) are prepared to file
  their motion to dismiss on February 8, 2019.
          Given that Plaintiffs’ Amended Consolidated Complaint is 211 pages in length, the
  parties respectfully request permission to file a motion to dismiss brief and opposition to the
  motion to dismiss brief in excess of this Court’s 40 page limit. The parties propose increasing
  the page limit for each brief to 65 pages. The parties also request that the page limit for the reply
  brief be increased from 15 pages to 35 pages. Pursuant to Local Civil Rule 7.2, the briefs will be
  submitted in 14-point proportional font.
         We thank the Court for its attention to this matter. Please do not hesitate to have the
  Court’s staff contact us with any questions or if we may be of any service to the Court
  whatsoever.




               T:rn’p                                                             gibbonslawcom
                              ___




Case 2:18-cv-04772-JMV-JBC Document 47 Filed 01/22/19 Page 2 of 2 PageID: 1285


GEBBONS    PC.
 Hon. John Michael Vazquez
 January 17, 2019
 Page 2


 AGREED AND CONSENTED TO BY:

 s/James E. Cecchi                                  s/Lawrence S. Lustberg
 James E. Cecchi                                    Lawrence S. Lustberg
 CARELLA, BYRNE, CECCHI,                            Cymetra M. Williams
 OLSTEIN, BRODY &                                   GIBBONS P.C.
 AGNELLO, P.C.                                      One Gateway Center Newark, NJ 07102
 5 Becker farm Road                                 Telephone: (973) 596-4500
 Roseland, NJ 07068                                 Facsimile: (973) 596-0545
 Telephone: (973) 994-1700
 facsimile: (973) 994-1744                          Robert C. Micheletto (admitted pro hac
                                                    vice)
  Christopher A. Seeger                             Nina Yadava (admitted pro hac vice)
  SEEGER WEISS, LLP                                 Sarah D. Efronson (admitted pro hac vice)
  55 Challenger Road, 6th Floor                     JONES DAY
  Ridgefleld Park, NJ 07660                         250 Vesey Street New York, NY 10281
  TeLephone: (973) 639-9100                         Telephone: (212) 326-3690
                                                    facsimile: (212) 755-7306
  Andrew L. Zivitz
  Matthew L. Mustokoff                              A ttorneys for Defendants
  Joshua E. D’Ancona
  Margaret E. Mazzeo
  Nathan A. Hasiuk
  KESSLER TOPAZ MELTZER &
  CHECK LLP
  280 King of Pmssia Road
  Radnor, PA 19087
  Telephone: (610) 667-7706
  facsimile: (601) 667-7056

  Attorneys for Plaintffs




  IT IS SO ORDERED on this          day of January 2019.



  Honorabl John Michael Vazquez,.S.64
